               Case 1:19-cv-00525-ALC Document 9 Filed 06/11/19 Page 1 of 1



                                                                               Joseph H. Mizrahi – Attorney
                                                                               300 Cadman Plaza W, 12th Floor
                                                                                          Brooklyn, NY 11201
                                                                             P: 929-575-4175 | F: 929-575-4195
                                                                             E: joseph@cml.legal | W: cml.legal




                                                      June 11, 2019

VIA ECF
Honorable Judge Carter
United States District Court
Southern District of New York
40 Centre Street
New York, NY 10007


       Re:   Dawson v. Leslie Feely Fine Art, LLC; Case No. 1:19-cv-00525-ALC

To the Honorable Judge Carter,

       The undersigned represent Plaintiff Deshawn Dawson (hereinafter “Plaintiff”) in this matter,
which involves claims asserted under the Americans with Disabilities Act, 42 U.S.C. §12101.

         The parties have stipulated to extend Defendant’s time to respond to the Complaint, as
Plaintiff was recently contacted by counsel for the Defendant and is in the process of being retained.
At this time, the undersigned respectfully requests that the Court grant Defendant 30 Days to appear
or otherwise respond to the Complaint.

       Thank you for your time and consideration of the above request.




                                                              Respectfully submitted,

                                                              /s/ Joseph H. Mizrahi
                                                              Joseph H. Mizrahi, Esq.
